Citation Nr: 0328828	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-13 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
feet.  

2.  Entitlement to service connection for the residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel






REMAND

On August 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  


Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the morning reports from the 
veteran's unit (Company B, 3rd Battalion, 
Transportation Corps) for when he served 
with the U.S. Army at Fort Eustice, 
Virginia, in March and April 1953.  
Obtain any accident/incident reports from 
the military police and Judge Advocate 
General's office pertaining to a motor 
vehicle accident involving the veteran 
near Fort Eustice, Virginia, in March and 
April 1953.  If no such service personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

2.  The veteran allegedly received 
outpatient and in-patient treatment in 
service for back problems.  He reported 
treatment for back problems at:  the Fort 
Eustice, Virginia Army Hospital, in March 
and April 1953; the Gary Air Force Base 
Hospital in Texas, from May through 
August 1953; the Army Medical Facility at 
Fort Carson, Colorado, from August 1953 
to February 1954; and the Army Medical 
Facility at Fort Sill, Oklahoma, from 
February to September 1954.  He reported 
treatment for frostbitten feet at the 
Fort Carson Dispensary and inpatient 
treatment at the US Army Hospital at Fort 
Carson, Colorado for two weeks in 
December 1953 or February 1954.  Contact 
the National Personnel Records Center 
(NPRC), or any other appropriate agency, 
and request all available clinical 
records, hospital summaries, and in-
patient or outpatient treatment records 
of this treatment.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

3.  Obtain the veteran's medical records 
from the VA Medical Center in  Palo Alto, 
California, (in 1994) and San Jose, 
California (from 1960 to 1967) for any 
treatment for frozen feet or a back 
disorder.  Request hospital summaries, 
complete clinical records, outpatient 
treatment records, etc.

4.  The record indicates that the veteran 
was treated for back problems or 
frostbitten feet through the following 
private providers: the O'Connor Hospital 
(2105 Forest Avenue, San Jose, CA) from 
1955 to 1995; Dr. Charles A. Borgia (2505 
Samaritan Dr., San Jose, CA) in 1965; the 
now deceased Dr. James Lovely (35 W. San 
Salvador, San Jose, CA) from 1955-1956; 
Dr. John Lovelace (85 S. 12th St., San 
Jose, CA) from 1954 to 1991; and Dr. Don 
Gartman (257 Samaritan Dr., San Jose, CA) 
in 1996 and 1997.  Obtain all hospital 
summaries, complete clinical records, and 
outpatient treatment records, etc. from 
all these sources.


5.  The veteran reported private 
treatment for peripheral vascular disease 
beginning in 1999 or 2000.  He also 
reported treatment through the Kaiser 
Hospital.  Ask him to identify all VA and 
non-VA health care providers that have 
treated him for residuals of frostbitten 
feet or back problems from 1999 to the 
present.  Obtain records from each health 
care provider identified.

6.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: an orthopedic examination 
for a medical opinion as to whether it is 
as least as likely as not that the 
veteran currently suffers from a low back 
disorder incurred in service, and a 
special examination for cold-related 
disorders for a medical opinion as to 
whether it is at least as likely as not 
that the veteran presently suffers from 
any residuals of frostbite of the feet he 
may have sustained in service.  Send the 
claims folder to the examiners for 
review.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





